Pee Ctjeiam.
This suit was brought to recover $400, paid on the 5th of March, 1925, as part of the purchase price of a 1923 Nash automobile, serial No. 272438, under an agreement to deliver the original bill of sale for the automobile in compliance with the New Jersey statute.
The ease was tried by the court without a jury, resulting in a judgment for the plaintiff for $400. The court found that the bill of sale as agreed was never tendered or delivered. As we read the record the questions in dispute were questions of fact for the trial court to determine. That court found for the plaintiff and we find no reversible error in the record. The case is clearly distinguished from that of Asotzky v. Kropnitzky, 98 N. J. L. 344. The judgment of the District Court is affirmed.